Case 1:20-cv-08786-GHW Document 10 Filed 10/26/20 Page 1 Ob@d: 12/28/2018
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #9LES ESSEN 22 LLC ne To:
699 6Ave 22st
NY, NY 10010
212) 633-0820

 

12/23/2018 12/28/2018

 

 

 

 

 

 

Shipped Amont Payment

12/23 Sunday 0.00 0.00
12/24 Monday 1596.10 0.00
12/25 Tuesday 0.00 0.00
12/26 Wednesday 0.00 0.00
12/27 Thursday 765.80 0.00
12/28 Friday 1238.90 0.00

Shipped Total 3600.80 Paid Total 0.00

Delivery Charge 0,00 Credit Memo

Credit 0.00 =
---------------------- ~~~ Date +/- Oty Item Price Amount
Sub-Total (+) 3,600.80 0 --eHnneH----------------+-~-~---------- ees
Prev.Balance(+) 322,685.52 12/27 + 1 rasp ad+31.3 0.00 0,00
Payment 0.00 Credit Total : 0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 326,286.32
Ist Week 3,600.80 Received Amount (- )
2nd Week 13,836.10 This Week Balance
3rd Week & Over 308,849.42 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest. costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S

Case 1:20-cv-08786-GHW Document 10 Piheck 10726/20-28age 2 of Bi:

347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 323754
699 6Ave 22st
NY, NY 10010 Date 12/24/2018

Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount

GRANNY SMITH 80 USA 1 43.00 43.00

SUNKIST ORANGE 56 USA 2 34.00 68.00

STRAWBERRY XF USA 4 59.00 236.00

RASPBERRY A USA 2 30.00 60.00

BLUEBERRY A USA 2 24.00 48.00

BLACKBERRY A USA 2 21.00 42.00

AVOCADO HASS Cc USA 2 29.00 58.00

TOMATO #1 5X6 USA 1 33.00 33.00

TOMATO PLUM Cc MEX 1 21.00 21.00

TOMATO GRAPE R USA z 15.00 30.00

LETTUCE . ICEBERG A USA 1 21.00 21.00

ROMAINE CA-A USA 2 15.00 30.00

CABBAGE GR GR USA 1 29.00 29.00

BROCCOLI CROWN CROW USA 2 22.00 44.00

ASPARAGUS LG USA 1 27.00 27.00

SPINACH BABY BA/SP USA 4 9.50 38.00

BABY ARRUGULA B/AR USA 3 11:50 34.50

CILANTRO Cc USA 1 16.00 16.00

BEETS 25LB LBAG CAN 1 11.00 11.00

PEPPER GREEN GR USA 1 24.00 24.00

PEPPER RED RED USA 2 25.00 50.00

YELLOW PEPPER YELL USA 1 28.00 28.00

JALAPINO JALPN HOL 1 25.00 25.00

CUCUMBER CUM MEX 1 18.00 18.00

GINGER 10LB 10LB CHN 1 10.00 10.00

MUSH SPECIAL 10SP USA 2 177.50 35.00

PORTABELLA MUS M PO#2 USA 1 9.50 9.50

EGGPLANT Cc USA i 25,00 15.00

POTATO IDAHO 90 USA 2 19.00 38.00

POTATO RED A BOX BOX A USA 1 23.00 23.00

CARROT LOOSE LOOSE USA 1 25.00 25.00

ONION SPANISH SPI USA 1 15.00 15.00

MESCLUN SALAD MESC USA 10 8.00 80.00

EGG EX/LOOSE EXLOO USA 5 39.00 195.00

SCALLION KING USA 1 29,00 29.00
Total Boxes: 67.0
Delivery $ 87.10
Shipment 1,596.10
Cash Receipt
Signature

Printed on Oct 12, 2020 e#ekkk* Balance : 322,685.52

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10 Fthede10728/20-2#age 3 of Bk: 347)438-1053

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 323787
699 6Ave 22st
NY, NY 10010 Date 12/27/2018

Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount

STRAWBERRY xF USA 1 36.00 36.00

AVOCADO DEL D40 MEX 2 31.00 62.00

ROMAINE CA-A USA 1 15.00 15.00

CAULIFLOWER c USA 2 16.00 32.00

ASPARAGUS LG USA 1 26.00 26.00

CELERY c USA 1 36.00 36.00

SPINACH BUSH USA 1 28.00 28.00

SPINACH BABY BA/SP USA 4 8.00 32.00

RADICCIO.. RD/CO USA 1 13.00 13.00

BEETS 25LB LBAG CAN 1 2100 £1.00

PEPPER GREEN GR USA 1 24.00 24.00

JALAPINO JALPN HOL 1 25.00 25.00

CUCUMBER CUM MEX 3 19.00 57.00

SQUASH GREEN GR USA 1 14.00 14.00

GARLIC JAR J/15L CHN 1 22,50 22.50

MOO Cc USA 1 26.00 26.00

GINGER 10LB 10LB CHN 1 10.00 10.00

MUSHROOM WASH 10LB USA 1 17.00 17.00

MUSH SPECIAL 10SP USA 1 17.50 17.50

PORTABELLA MUS M PO#2 USA 2 9.50 19.00

CARROT LOOSE LOOSE USA 1 25; 060 25.00

ONION RED RD-J USA 1 13.00 13.00

SPROUT BEAN USA 1 7.50 7.50

BANANA BNA ECU il 15.50 15.50

PLANTAIN YELLOW G ECU 1 27.00 27.00

EGG EX/LOOSE EXLOO USA 2 39.00 78.00
Credit -31.30
Total Boxes: 35.0
Delivery $ : 45.50
Shipment 765.80
Cash Receipt:
Signature

 

 

 

Printed on Oct 12, 2020

*eekkk Balance : 324,281.62

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10 Fihesk 10726 /20.290mge 4 Of BL: 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 323857
699 6Ave 22st
NY, NY 10010 Date 12/28/2018

Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount

RED EX FANCY 80 USA 1 635.06 35:00

GRANNY SMITH 80 USA 1 40.00 40.00

SEEDLESS GREEN GR USA 1 32.00 32.00

WATERMELON SEED USA 1 40.00 40.00

CANTALOUP c USA 1 25.00 25.00

HONEY DEW Cc USA 1 L700 17.00

LEMON SK SK/L USA 1 34.00 34.00

STRAWBERRY xXF USA 2 38.00 76.00

RASPBERRY A USA 2 34.00 68.00

BLUEBERRY A USA 2 24.00 48.00

BLACKBERRY A USA 2 20.00 40.00

AVOCADO HASS# RIPE MEX 1 28.00 28.00

MANGO MEXICAN c MEX 4 7.00 28.00

TOMATO #1 5X6 USA 1 30.00 30.00

TOMATO PLUM Cc MEX 1 20.00 20.00

ROMAINE CA-A USA 1 14.00 14.00

SPINACH BABY BA/SP USA 2 8.00 16.00

GREEN LEAF GR USA 1 26.00 26.00

GREEN KALE KALE USA 1 32.00 32.00

ENDIVES A USA 1 20.00 20.00

ALFALFA CUP USA 1 12.00 12.00

BABY ARRUGULA B/AR USA 5 11.50 57.50

BEETS 25LB LBAG CAN 1 11.00 11.00

PEPPER RED RED USA 2 26.00 52.00

YELLOW PEPPER YELL USA 1 28.00 28.00

CUCUMBER CUM MEX 2 18.00 36.00

SQUASH YELLOW YEL MEX 1 16.00 16.00

GARLIC JAR J10LB CHN L, 15.00 15.00

GINGER 10LB 10LB CHN 1 10.00 10.00

POTATO RED A BOX BOX A USA 1 23.00 23.00

ONION SPANISH SPI USA 1 15.00 15.00

PINE GOLDEN GOL USA 2 14.00 28.00

BANANA BNA ECU 1 15.50 15,50

MESCLUN SALAD MESC USA 7 F.50 52.50

EGG EX/LOOSE EXLOO USA 2 39.00 78.00

CHEESE FETTA CH/FE USA 1: A5<00 45.00

MONEY PICK UP sss 0 0.00 0.00
Total Boxes: 58.0
Delivery $ : 75.40
Shipment : 1,238.90
Cash Receipt:
Signature

Printed on Oct 12, 2020 eekkke Balance : 325,047.42

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 10 Filed 10/26/20 Page 5 ghal. 1/94/2019
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #9LES ESSEN 22 LLC From : To:
699 6Ave 22st

NY, NY 10010
212) 633-0820

 

12/30/2018 01/04/2019

 

 

 

 

 

Shipped Amont Payment

12/30 Sunday 0.00 0.00
12/31 Monday 0.00 0.00
01/01 Tuesday 0.00 0.00
01/02 Wednesday 2742.00 3600.80
01/03 Thursday 2880.30 2326.20
01/04 Friday 2910.80 2544.20

Shipped Total 8533.10 Paid Total 8471.20

Delivery Charge 0.00 Credit Memo

Credit 0.00 aa
sslasientasienteniestestondenteateniesiaieniestentetemememeetememestee Date +/- Qty Item Price Amount
Sub-Total (+) eS aaa
Prev.Balance(+) 326,286.32 01/03 + 1 babyarr ad+12 0.00 0.00
Payment 8,471.20 Credit Total 0.00

Current Balance 326,348.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 326,348.22
Ist Week 8,533.10 Received Amount (-)
2nd Week 0.00 This Week Balance
3rd Week & Over 317,815.12 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S

Case _1:20-cv-08786-GHW

Document 10 Fihede10728/0-2age 6 of Bik: 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 323944
699 6Ave 22st
NY, NY 10010 Date 01/02/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 35.00 35.00] ONION RED RD-J USA 2 13.00 26.00
GRANNY SMITH 80 USA 1 40.00 40.00] PINE GOLDEN GOL USA 4 13.00 52.00
STAR RUBY Cc USA 2 33.00 66.00 | BANANA BNA ECU 2 15.50 31.00
POMEGRANATES Cc USA 1 28.00 28.00] PLANTAIN YELLOW c ECU 1 27.00 27.00
SEEDLESS RED RED USA 1 22.00 22.00] MESCLUN SALAD MESC USA 15 7.50 1172.50
KIWI LOOSE LLOO USA 1 21.00 21.00] EGG EX/LOOSE EXLOO USA 4 38.50 154.00
WATERMELON SEED USA 1 42.00 42.00 | SCALLION KING USA 1 36.00 36.00
CANTALOUP c USA 1 23.00 23.00] SQUASH BUTTERNUT BUIN USA 1 21.00 21.00
HONEY DEW iS USA 0 0.00 0.00
JUICE ORANGE 100 USA 6 22.00 132.00
STRAWBERRY XF USA 5 36.00 180.00
RASPBERRY A USA 4 38.00 152.00
BLUEBERRY A USA 4 24.00 96.00
BLACKBERRY A USA 4 18.00 72.00
AVOCADO HASS# RIPE MEX 4 29.00 116.00
PAPAYA BIG BOX RED MEX 1 38.00 38.00
MANGO MEXICAN c MEX 9 7.50 67.50
TOMATO #1 5X6 USA 2 27.00 54.00
TOMATO PLUM ¢ MEX 1 19.00 19.00
TOMATO GRAPE R USA 2 14.00 28.00
LETTUCE . ICEBERG A USA 1 20.00 20.00
ROMAINE CA-A USA 2 14.00 28.00
BROCCOLI CROWN CROW USA 2 20.00 40.00
ASPARAGUS LG USA 1 23.00 23.00
CELERY cS USA 1 34.00 34.00
SPINACH BUSH USA 1 29.00 29.00
SPINACH BABY BA/SP USA 5 7.00 35.00
GREEN KALE KALE USA 1 30.00 30.00
FRENCH BEAN FREN USA 1 16.00 16.00
BRUSSEL SP LOOSE USA 1 30.00 30.00
SHALLOT JAR/5LB SJ#5 USA 1 10.00 10.00
MINT A USA 1 14.00 14.00
BASIL A USA 1 21.00 21.00
BABY ARRUGULA B/AR USA 6 11.50 69.00
BEETS 25LB LBAG CAN 1 11.00 11.00
PEPPER GREEN GR USA 2 25.00 50.00
PEPPER RED RED USA 4 29.00 116.00
YELLOW PEPPER YELL USA 2 27.00 54.00 Total Boxes: 130.0
CUCUMBER CUM MEX 1 16.00 168.00 Delivery § : 169.00
SQUASH GREEN GR USA kL -D3e.00 13.00
GINGER 10LB 10LB CHN 1 10.00 10.00 Shipment : 2,742.00
MUSHROOM WASH 10LB USA 1. 27,00 17.00 | -Se-Sesscese see sae eee eee eee eeeeoe eS
MUSH SPECIAL 10SP USA lL 17.50 17.50
PORTABELLA MUS M POo#2 USA 3 9.50 28.50 Cash Receipt:
YAM #1 YAM USA 1 20.00 22.00 | ==SSaS SSS SSeS See eee
POTATO IDAHO 90 USA 2 19.00 38.00
CARROT LOOSE LOOSE USA 3 25.00 75.00 Signature
ONION SPANISH SPI USA 1 15.00 15.00
Printed on Oct 12, 2020 eekkee Balance : 326,286.32

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW

Document 10 PthedetO/26y/20-28age 7 of Bik: 347)438-1053

 

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 324032
699 GAve 22st
NY, NY 10010 Date 01/03/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 40.00 80.00 |} ONION SPANISH SPI USA: 2 15.00 30.00
STAR RUBY c USA 1 34.00 34.00 | ONION RED RD-J USA 1 13.00 13.00
WATERMELON SEED USA 1 42.00 42.00] SPROUT BEAN USA 1 7.50 7.50
HONEY DEW Cc USA 2 28.00 56.00] PINE GOLDEN GOL USA 4 14.00 56.00
JUICE ORANGE 100 USA 3 21.00 63.00 | BANANA BNA ECU 2 15.50 31,00
LEMON SK SK/L USA 1 34.00 34.00 | MESCLUN SALAD MESC USA 18 7.50 135.00
STRAWBERRY XF USA 5 36.00 180.00] EGG EX/LOOSE EXLOO USA 3 38.50 115.50
RASPBERRY A USA 3 38.00 114.00] CHEESE FETTA CH/FE USA 1 45.00 45.00
BLUEBERRY A USA 4 20.00 80.00 | SCALLION KING USA 1 36.00 36.00
BLACKBERRY A USA 5 16.00 80.00] SQUASH BUTTERNUT BUTN USA 1 22.00 22.00
AVOCADO HASS# RIPE MEX 3 28.00 84.00
AVOCADO DEL D40 MEX 2 32.00 64.00
MANGO MEXICAN Cc MEX 8 7.00 56.00
TOMATO #1 5X6 USA 1 25.00 25.00
TOMATO PLUM Cc MEX 1 19.00 19.00
TOMATO GRAPE R USA 3 14.00 42.00
TOMATO GRAPE YE USA 1 26.00 26.00
ROMAINE CA-A USA 3 14.00 42.00
CAULIFLOWER c USA 2 15.00 30.00
FLOWER ORCHID 100 USA L 23.00 23.00
BROCCOLI CROWN CROW USA 4 20.00 80.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 1 23.00 23.00
CELERY Cc USA 2 32.00 64.00
SPINACH BABY BA/SP USA 10 7.00 70.00
GREEN KALE KALE USA 3 30.00 90.00
SNOWPEA A USA 1 14.00 14.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 29.00 29.00
RADICCIO.. RD/CO USA 1 13.00 13.00
BASIL A USA 1 20.00 20.00
BABY ARRUGULA B/AR USA 9 11.50 103.50
CILANTRO G USA t D200 17.00
BEETS 25LB LBAG CAN 1. 11.00 11.00
PEPPER GREEN GR USA 1 24.00 24.00 Credit -12.80
PEPPER RED RED USA 2 29.00 58.00
YELLOW PEPPER YELL USA 2 29.00 58.00
CUCUMBER CUM MEX 2 19.00 38.00 Total Boxes: 145.0
SQUASH GREEN GR USA 1 13.00 13.00 Delivery §$ 188.50
SQUASH YELLOW YEL MEX 1 13.00 13.00
GARLIC JAR J10LB CHN 1 20.00 20.00 Shipment 2,880.30
MUSHROOM WASH 10LB USA 2 17.00 34.00 | ---- ror csc ens sess
MUSH SPECIAL 10SP USA 2 17.50 35.00
PORTABELLA MUS M PO#2 USA 3 9.50 28.50 Cash Receipt:
EGGPLANT Cc USA 1 14.00 14300 | eerste reser rere eter
POTATO IDAHO 90 USA 1 19.00 19.00
POTATO RED A BOX BOX A USA 1 23.00 23.00 Signature
CARROT LOOSE LOOSE USA 2 25.00 50.00
Printed on Oct 12, 2020 e#ekkEX Balance : 325,427.52

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&§

Case 1:20-cv-08786-GHW Document 10 Fthede10726/20-2%age 8 of Bek: 347)438-1053

 

 

 

 

 

 

 

INVOICE

ShipTo: # 9LES ESSEN 22 LLC Invoice No. 324082

699 GAve 22st

NY, NY 10010 Date 01/04/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 35.00 35.00 | MUSH SPECIAL 10SP USA 2 17,50 35.00
STAR RUBY C USA 1 34.00 34.00] MUSH SHITAKE A SHI/A USA 1 14.50 14.50
POMEGRANATEs c USA 1 36.00 36.00] PORTABELLA MUS M PO#2 USA 2 9.50 19.00
SEEDLESS GREEN GR USA 1 32.00 32.00] YAM #1 YAM USA 1 20.00 £20.00
WATERMELON SEED USA 1 42.00 42.00} POTATO IDAHO 90 USA 2 19.00 38.00
CANTALOUP Cc USA 1 20.00 20.00 | CARROT LOOSE LOOSE USA 2 26.00 52.00
HONEY DEW Cc USA 1 30.00 30.00} ONION SPANISH SPI USA 1 15.00 15.00
JUICE ORANGE 100 USA 2 21.00 42.00] ONION RED RD-J USA 1 13.00 13.00
SUNKIST ORANGE 56 USA 1 34.00 34.00 | PINE GOLDEN GOL USA 3 14.00 42.00
STRAWBERRY xF USA 6 27.00 162.00] BANANA BNA ECU 2 15.50 31.00
RASPBERRY A USA 3 36.00 108.00] PLANTAIN YELLOW Cc ECU i £7.00 27.00
BLUEBERRY A USA 3 12.00 36.00 | MESCLUN SALAD MESC USA 17 7.50 127.50
BLACKBERRY A USA 3 18.00 54.00 | EGG EX/LOOSE EXLOO USA 4 38.50 154.00
AVOCADO HASS# RIPE MEX 3 28.00 84.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
MANGO MEXICAN c MEX 9 7.00 63.00) HERBS CHIVE CHIV USA 1 10.00 10.00
TOMATO #1 5X6 USA 2 24.00 48.00
TOMATO PLUM c MEX 2 19.00 38.00
TOMATO GRAPE R USA 1 14.00 14.00
TOMATILLO ORG MEX 1 18.00 18.00
ROMAINE CA-A USA 3 14.00 42.00
CABBAGE RED RED USA 1 34.00 34.00
CAULIFLOWER c USA 3 15.00 45.00
BROCCOLI CROWN CROW USA 4 21.00 84.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 26.00 78.00
CELERY & USA 1 32.00 32.00
SPINACH BUSH USA 1 29.00 29.00
SPINACH BABY BA/SP USA 10 7.00 70.00
GREEN COLLARD COALD USA 0 0.00 0.00
GREEN KALE KALE USA 3 31.00 93.00
STRINGBEAN BEAN USA 1 28.00 28.00
FRENCH BEAN FREN USA 1 16.00 16.00
ENDIVES A USA 1 22.00 22.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 28.00 56.00
RADICCIO.. RD/CO USA 1 13.00 13.00
BABY ARRUGULA B/AR USA 10 11.50 115.00
CILANTRO c USA 1 18.00 18.00 Total Boxes: 146.0
DILL 6PCS USA 1 4.00 4.00 Delivery § 189.80
BEETS 25LB LBAG CAN 1 11.00 11.00
PEPPER GREEN GR USA 1 25.00 25.00 Shipment 2,910.80
PEPPER RED RED USA 2 40.00 80.00 | =-S-SrSS ss So Secess Ses SS Se Soo
YELLOW PEPPER YELL USA 2 29.00 58.00
JALAPINO JALPN HOL 1 25.00 25.00 Cash Receipt:
CUCUMBER CUM MEX 2 19.00 38).00 | =-o-SS=-Sn eS eee
SQUASH YELLOW YEL MEX 1 13.00 13.00
GARLIC JAR J/15L CHN 1 33.00 33.00 Signature
MUSHROOM WASH 10LB USA 2 317.00 34.00
Printed on Oct 12, 2020 eekkeee Balance : 325,981.62

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C. 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 10 Filed 10/26/20 Page 9 obd@d: 01/11/2019

K&S
22-19 160 Street
Whitestone, NY 11357

Telephone: 718)767-2808 Fax: 347)438-1053

Ship To: #9LES ESSEN 22 LLC From : To:
699 6Ave 22st

NY, NY 10010
212) 633-0820

 

01/06/2019 01/11/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
01/06 Sunday 0.00 0.00
01/07 Monday 3126.30 2742.00
01/08 Tuesday 2999.60 2880.30
01/09 Wednesday 2331.50 2910.80
01/10 Thursday 2304.80 3126.30
01/11 riday 2787.40 2999.60
Shipped Total 13549.60 Paid Total 14659.00
Delivery Charge 0.00 Credit Memo
Credit 0.00 S
meee Date +/- Oty Item Price Amount
Sub-Total (+) 13,549.60 FRR nen nnn - 5 -- - = - ++ - ---- - == = - = +
Prev.Balance(+) 326,348.22 01/07 + 5 babyarr cr-64 0.00 0.00
01/08 + 1 Heart rt-14.3 Q.00 0.00
Payment 14,659.00 01/10 + 2 blbe cr-46.6 0.00 0.00
Se O1l/11 + 1 #8712 ng ad+3 0.0 0.00
Current Balance 325,238.82 2 2 2 9 ----~----------------------------------------
sas Credit Total : 0.00
AR Aging Report Current Balance 325,238.82
Ist Week 13,549.60 Received Amount (- )
2nd Week c.00 This Week Balance
3rd Week & Over 311,689.22 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW_ Document 10_ Pend 1G/98190?8P8aqge 10 df34 347/438-1053

 

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 9LES ESSEN 22 LLC Invoice No. 324190

699 6Ave 22st

NY, NY 10010 Date 01/07/2019
Item Type Origin QTY Price | Amount | Item Type Origin QTY Price _ Amount
RED EX FANCY 80 USA 1 35.00 35.00 | EGGPLANT c USA 1 17.00 17.00
GRANNY SMITH 80 USA 1 42.00 42.00] POTATO IDAHO 90 USA 2 20.00 40.00
STAR RUBY c USA 2 34.00 68.00 | POTATO RED A BOX BOX A USA 1 24.00 24.00
SEEDLESS RED RED USA I 22.00 22.00 | CARROT LOOSE LOOSE USA 1 26.00 26.00
WATERMELON SEED USA 1 42.00 42.00] CARROT HNDPLD BABY HNBA USA 1 13.00 13.00
HONEY DEW ec USA 1 26.00 26.00] ONION SPANISH SPI USA 1 15.00 15.00
JUICE ORANGE 100 USA 5 22.00 110.00 | ONION RED RD-J USA k: ‘13.00 13.00
SUNKIST ORANGE 56 USA 1 34.00 34.00 | SPROUT BEAN USA 1 eau 7<50
LEMON SK SK/L USA 1 32.00 32.00 | PINE GOLDEN GoL USA 2 14.00 28.00
STRAWBERRY XE USA 8 26.00 208.00 | BANANA BNA ECU 2 25.50 31.00
RASPBERRY A USA 4 32.00 128.00| MESCLUN SALAD MESC USA 15 7250 I12.50
BLUEBERRY A USA 4 18.00 72,00 | CELERY CHOP BOX USA 1 30.00 30.00
BLACKBERRY A USA 3 24.00 72.00| EGG EX/LOOSE EXLOO USA 6 35.00 210.00
AVOCADO HASS# RIPE MEX 4 31.00 124.00| EGG BROWN/CT BR/CT USA 1 50.00 50.00
PAPAYA BIG BOX RED MEX 1 38.00 38.00 | SCALLION KING USA 1 38.00 38.00
MANGO MEXICAN Cc MEX 9 7.50 67.50 | SQUASH BUTTERNUT BUIN USA 1 22.00 22.00
LIME 48 MEX 1 10.00 10.00
TOMATO #1 5X6 USA 1 26.00 26.00
TOMATO CHERRY Cc USA 1 19.00 19.00
TOMATO GRAPE R USA 3 13.00 39.00
TOMATO GRAPE YE USA 1 34.00 34.00
ROMAINE CA-A USA 2 15.00 30.00
BROCCOLI CROWN CROW USA 4 24.00 96.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 2 24.00 48.00
SPINACH BUSH USA 1 29.00 29.00
SPINACH BABY BA/SP USA 7 6.50 £5.50
GREEN LEAF GR USA 1 24.00 24.00
GREEN COLLARD COALD USA 1 36.00 36.00
GREEN KALE KALE USA 4 32.00 128.00
FRENCH BEAN FREN USA 1 20.00 20.00
BRUSSEL SP LOOSE USA 1 30.00 30.00
SHALLOT JAR/5LB SJ#5 USA 1 10.00 10.00
BASIL A USA 1 21.00 21.00
BABY ARRUGULA B/AR USA 10 11.50 115.00 Credit : 64.00
PARSLEY PLAIN FULL USA 1 28.00 28.00
BEETS 25LB LBAG CAN 1 11.00 11.00
PEPPER GREEN GR USA 1 26.00 26.00 Total Boxes: T5108
YELLOW PEPPER YELL USA 2 29.00 58.00| Delivery $ : 196.30
JALAPINO JALPN HOL 1 25.00 25.00
CUCUMBER CUM MEX 1 20.00 20.00 Shipment : 3,126.30
SQUASH GREEN GR USA 2 17.00 34.00 | mace mmm eee
SQUASH YELLOW YEL MEX 1 18.00 18.00
GARLIC JAR J10LB CHN 1 25.00 25.00 Cash Receipt:
GINGER 10LB 10LB CHN 1 10.00 LO. 00 | mmm
MUSHROOM WASH 10LB USA 4 17.00 68.00
MUSH SPECIAL 10sP USA 2 D7s50 35.00 Signature
PORTABELLA MUS M PO#2 USA 4 9.50 38.00
Printed on Oct 12, 2020 #eekkk Balance : 326,348.22

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10 Fihene10728/20-2998ge 11 of Bt 347)438-1053

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 9LES ESSEN 22 LLC Invoice No. 324229

699 GAve 22st

NY, NY 10010 Date 01/08/2019
Item Type Origin QTY Price | Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 42.00 42.00 | PORTABELLA MUS M PO#2 USA 4 9.50 38.00
POMEGRANATES c USA 1 36.00 36.00 | EGGPLANT ITALIAN ITAL USA 1 26.00 26.00
KIWI LOOSE LLOO USA 1 21.00 21.00] POTATO IDAHO 90 USA 2 20.00 40.00
WATERMELON SEED USA 1 44.00 44.00 | POTATO RED A BOX BOX A USA 1 24.00 24.00
CANTALOUP Cc USA 1 19.00 19.00 | CARROT LOOSE LOOSE USA 2 26.00 52.00
HONEY DEW c USA 1 25.00 25.00 | CARROT MINI BUNMI USA 1 28.00 28.00
JUICE ORANGE 100 USA 3 22.00 66.00 | CARROT HNDPLD BABY HNBA USA Oo 13.00 0.00
STRAWBERRY XE USA 5 24.00 120.00] PINE GOLDEN GOL USA 3 14.00 42.00
RASPBERRY A USA 3 32.00 96.00 | BANANA BNA ECU 2 15.50 31.00
BLUEBERRY A USA 3 18.00 54.00 | MESCLUN SALAD MESC USA 18 7.50 135.00
BLACKBERRY A USA 2 18.00 36.00] EGG EX/LOOSE EXLOO USA 5 35.00 175.00
AVOCADO HASS# RIPE MEX 4 30.00 120.00 | SCALLION KING USA 1 38.00 38.00
MANGO MEXICAN c MEX ¥ 8.00 56.00 | SQUASH BUTTERNUT BUTIN USA 1 23.00 23.00
TOMATO #1 5x6 USA 2 26.00 52.00
TOMATO PLUM c MEX 1 23.00 23.00
TOMATO GRAPE R USA 3 13.00 39.00
TOMATILLO ORG MEX 1 18.00 18.00
LETTUCE . ICEBERG A USA 1 28.00 28.00
ROMAINE CA-A USA 2 19.00 38.00
CABBAGE GR GR USA 1 28.00 28.00
CABBAGE RED RED USA 1 37.00 37.00
CAULIFLOWER c USA 3 22.00 66.00
BROCCOLI CROWN CROW USA 3 25.00 75.00
ASPARAGUS LG USA 3 26.00 78.00
CELERY G USA 2 34.00 68.00
SPINACH BABY BA/SP USA 9 6.50 58.50
GREEN COLLARD COALD USA 1 30.00 30.00
GREEN KALE KALE USA 4 30.00 120.00
STRINGBEAN BEAN USA 1 26.00 26.00
ENDIVES A USA 1 22.00 22.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 30.00 60.00
SHALLOT JAR/5LB sv#5 USA 1 10.00 10.00
RADICCIO.. RD/CO USA 1 12.00 12.00
BASIL A USA 1 20.00 20.00 Credit : 14.30
BABY ARRUGULA B/AR USA 10 11.50 115.00
CILANTRO Cc USA 1 18.00 18.00
BEETS 25LB LHAG CAN £2 ili.uv ££.00 Luval Buaws+ 40.9
PEPPER GREEN GR USA 2 27.00 54.00 Delivery $ : 192,40
PEPPER RED RED USA 1 42.00 42.00
YELLOW PEPPER YELL USA 2 26.00 52.00 Shipment : 2,999.60
JALAPINO JALPN HOL 1. 26.00 CG) |, a eee re en
CUCUMBER CUM MEX 2 24.00 48.00
SQUASH YELLOW YEL MEX 1 15.00 15.00 Cash Receipt:
GARLIC JAR J1OLB CHN 1 26.00 9600 | seesercecsssts SSS See ee
GINGER 10LB 10LB CHN 1 10.00 10.00
MUSHROOM WASH 10LB USA 3 17.00 51.00 Signature
MUSH SPECIAL 10SP USA 2 17.50 35.00
Printed on Oct 12, 2020 *#ekek* Balance : 326,732.52

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 53(c) of the perishable agricultural
commodities act, 193 \ ULS.C, ee The seller of these commodities retains a trust claim over these commodities, all inventories of food or other

Weld ee

 

 

 

 

 
K&S

Case 1:20-cv-08786-GHW

Document 10 Fiksdet0728)20-2 ge 12 oF BE 347)438-1053

INVOICE

 

 

 

 

 

 

Ship To: # SLES ESSEN 22 LLC Invoice No. 324295
699 6Ave 22st
NY, NY 10010 Date 01/09/2019

Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount

RED EX FANCY 80 USA L. 25.00 35.00

GRANNY SMITH 80 USA 1 40.00 40.00

STAR RUBY Cc USA 2 32.00 64.00

SEEDLESS GREEN GR USA 1 32.00 32.00

WATERMELON SEED USA 1 45.00 45.00

CANTALOUP Cc USA 1 19.00 19.00

HONEY DEW c USA 1 25.00 25.00

JUICE ORANGE 100 USA 2 22.00 44.00

SUNKIST ORANGE 56 USA 1 34.00 34.00

STRAWBERRY XF USA 5 24.00 120.00

RASPBERRY A USA 3 36.00 108.00

BLUEBERRY A USA 4 22.00 88.00

BLACKBERRY A USA 3 18.00 54.00

AVOCADO HASS# RIPE MEX 4 30.00 120.00

MANGO MEXICAN Cc MEX 8 8.00 64.00

TOMATO #1 5X6 USA 2 26.00 52.00

TOMATO PLUM c MEX 1 21.00 21.00

TOMATO GRAPE R USA 3 13.00 39.00

ROMAINE CA-A USA 3 20.00 60.00

BROCCOLI CROWN CROW USA 2 25.00 50.00

ASPARAGUS LG USA 1 25.00 25.00

CELERY Cc USA 1 33.00 33.00

SPINACH BUSH USA 1 28.00 28.00

SPINACH BABY BA/SP USA 9 6.50 58.50

GREEN KALE KALE USA 3 29.00 87.00

STRINGBEAN BEAN USA 1 24.00 24.00

BABY ARRUGULA B/AR USA 5 11.50 £57.50

PEPPER GREEN GR USA 1 28.00 28.00

PEPPER RED RED USA 1 41.00 41.00

YELLOW PEPPER YELL USA 2 26.00 52.00

CUCUMBER CUM MEX 1 22.00 22.00

SQUASH GREEN GR USA 1 22.00 22.00

MUSHROOM WASH 10LB USA 2 17.00 34.00

MUSH SPECIAL 10SP USA 2 17.50 35.00

PORTABELLA MUS M PO#2 USA 3 9.50 28.50

YAM #1 YAM USA 1 20.00 20.00

CARROT LOOSE LOOSE USA 1 26.00 26.00

ONION SPANISH SPI USA 2 15.00 30.00 Total Boxes: 115.0

ONION RED RD-J USA 1 13.00 13.00 Delivery $ 149.50

SPROUT BEAN USA 1 7.50 7.50

PINE GOLDEN GOL USA 3 14.00 42.00 Shipment 2. 331.50

BANANA BNA ECU 2 15,50 31,00.) = eure Se TEE Se SSS

MESCLUN SALAD MESC USA 4 7.50 105.00

EGG EX/LOOSE EXLOO USA 4 35.00 140.00 Cash Receipt:

CHEESE FETTA CH/FE USA 1 45.00 45:00 | ones scr tn Se ee eee eee ee eae

HERBS CHIVE CHIV USA 1 10.00 10.00

SQUASH BUTTERNUT BUTIN USA 1 23.00 23.00 Signature

Printed on Oct 12, 2020 kekkkk Balance : 326,851.82

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C. 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10 Pihede10728)26G-2%88ge 13 of Bt 347/438-1053

 

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 324356
699 GAve 22st
NY, NY 10010 Date 01/10/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 35.00 35.00 | HERBS CHIVE CHIV USA 1 10.00 10.00
GRANNY SMITH 80 USA 2 41.00 82.00] SCALLION KING USA 1 40.00 £40.00
KIWI LOOSE LLOO USA 1 22.00 £22.00
WATERMELON SEED USA 1 44.00 44.00
HONEY DEW Cc USA 1 26.00 26.00
JUICE ORANGE 100 USA 3 227.00 66.00
SUNKIST ORANGE 56 USA 1 34.00 34.00
STRAWBERRY XF USA 4 20.00 80.00
RASPBERRY A USA 3 36.00 108.00
BLUEBERRY A USA 4 14.00 £56.00
BLACKBERRY A USA 4 16.00 64.00
AVOCADO HASS# RIPE MEX 2 30.00 60.00
MANGO MEXICAN c MEX 7 8.00 56.00
TOMATO #1 5x6 USA 1 24.00 £24.00
TOMATO CHERRY C USA 1 20.00 20.00
TOMATO GRAPE R USA 2 12.00 24.00
ROMAINE CA-A USA 3 24.00 £72.00
CABBAGE GR GR USA 1 26.00 26.00
CAULIFLOWER c USA 2 28.00 £56.00
FLOWER ORCHID 100 USA 1 15.00 15.00
BROCCOLI CROWN CROW USA 2 25.00 £50.00
RABE ANDY USA 1 40.00 £40.00
ASPARAGUS LG USA 1 27.00 27.00
SPINACH BABY BA/SP USA 5 6.50 32.50
GREEN KALE KALE USA 1 30.00 £30.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA L Bt.:00 31.00
RADICCIO.. RD/CO USA 1 12.00 12.00
BABY ARRUGULA B/AR USA 9 11.50 103.50
PEPPER GREEN GR USA 1 28.00 28.00
YELLOW PEPPER YELL USA 1 25.00 25.00
CUCUMBER CUM MEX 4 22.00 88.00
SQUASH GREEN GR USA 1 24.00 24.00
SQUASH YELLOW YEL MEX 1 18.00 18.00
GARLIC JAR J/15L CHN 1 42.00 42.00| Credit £ 46.60
GINGER 10LB 10LB CHN 1 10.00 10.00
MUSH SPECIAL 10SP USA 2 17.50 35.00
PORTABELLA MUS M PO#2 USA 4 9.50 38.00 Total Boxes: 118.0
EGGPLANT c USA 1 16.00 16.00] Delivery $ : 153.40
POTATO IDAHO 90 USA 1 20.00 20.00
CARROT LOOSE LOOSE USA 2 26.00 52.00] Shipment : 2,304.80
ONION SPANISH SPI USA 1 15.00 15.00 | ------n rrr rrr rrr re
ONION RED RD-J USA 1 13.00 £13.00
PINE GOLDEN GOL USA 3 15.00 45.00 Cash Receipt:
BANANA BNA ECU 2 15.50 4100 | Sees eee err ee ee
MESCLUN SALAD MESC USA 16 7.50 120.00
EGG EX/LOOSE EXLOO USA 5 35.00 175.00| Signature
CHEESE FETTA CH/FE USA 1 45.00 45.00
Printed on Oct 12, 2020 tke*ekk Balance : 326,272.52

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW

Document 10 FANS 1 0/287 SG2498 ge 14 of831_347)438-1053

 

 

 

 

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice No. 324437
699 6Ave 22st
NY, NY 10010 Date 01/11/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 35.00 35.00] POTATO RED A BOX BOX A USA 1 25,00 25.00
GRANNY SMITH 80 USA 1 41.00 41.00 | ONION SPANISH SPI USA 1 15.00 15.00
STAR RUBY Cc USA 2 33.00 66.00 | ONION RED RD-J USA 1 13.00 13.00
POMEGRANATES c USA 1 35.00 35.00 | SPROUT BEAN USA 1 7.50 7.50
SEEDLESS RED RED USA 1 26.00 26.00 | PINE GOLDEN GOL USA 3 15.00 45.00
WATERMELON SEED USA 1 45.00 45.00 | BANANA BNA ECU 2 15.50 31.00
CANTALOUP Cc USA i, Fs:.00 18.00 | MESCLUN SALAD MESC USA 13 7.50 97.50
HONEY DEW c USA 1 26.00 26.00 | EGG EX/LOOSE EXLOO USA 5 35.00 175.00
JUICE ORANGE 100 USA 3 22.00 66.00 | SCALLION KING USA 1 40.00 40.00
LEMON SK SK/L USA 1 30.00 30.00 | SQUASH BUTTERNUT BUTN USA 1 23.00 23.00
STRAWBERRY XE USA 7 22.00 154.00
RASPBERRY A USA 4 28.00 112.00
BLUEBERRY A USA 4 25.00 100.00
BLACKBERRY A USA 4 18.00 72.00
AVOCADO HASS# RIPE MEX 4 30.00 120.00
AVOCADO DEL D40 MEX 2 32.00 64.00
MANGO MEXICAN c MEX 6 8.00 48.00
TOMATO #1 5X6 USA 2 25.00 50.00
TOMATO PLUM e MEX 2 22.00 44.00
TOMATO GRAPE R USA 1 13.00 13.00
TOMATO GRAPE YE USA 1 34.00 34.00
LETTUCE . ICEBERG A USA 1 29.00 29.00
ROMAINE CA-A USA 2 24.00 48.00
BROCCOLI CROWN CROW USA 4 25.00 100.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 26.00 78.00
SPINACH BUSH USA 1 28.00 28.00
SPINACH BABY BA/SP USA 6 6.50 39.00
GREEN LEAF GR USA 1 24.00 24.00
GREEN COLLARD COALD USA 1 23.00 23.00
GREEN KALE KALE USA 0 0.00 0.00
ALFALFA CUP USA 1 12.00 12.00
BABY ARRUGULA B/AR USA S 12..50 57.50
CILANTRO c USA 1 17.00 17200
BEETS 25LB LBAG CAN 2 11.00 22.00 Credit -35.00
PEPPER GREEN GR USA 1 28.00 28.00
PEPPER RED RED USA 1 32.00 32.00
YELLOW PEPPER YELL USA 2 25.00 50.00 Total Boxes: 128.0
JALAPINO JALPN HOL 1 25.00 25.00 Delivery $ 166.40
CUCUMBER CUM MEX 2 23.00 46.00
SQUASH YELLOW YEL MEX 1 21.00 21.00 Shipment 2,787.40
MOO c USA 1 28.00 2800) (Sa ea EST eee
GINGER 10LB 10LB CHN 1 10.00 10.00
MUSHROOM WASH 10LB USA 2 17.00 34.00 Cash Receipt:
MUSH SPECIAL S09P USA. 2 37.80 35.00 | erences cme
PORTABELLA MUS M PO#2 USA 3 9.50 28.50
YAM #1 YAM USA 1 20.00 20.00 Signature
POTATO IDAHO 90 USA 2 20.00 40.00
rinted on Oct 12, 2020 *kkek* Balance : 325,451.02

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act. 1930(7 U.S.C. 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 10 Filed 10/26/20 Page 15 eats 01/18/2019
K&S

22-19 160 Street
Whitestone, NY¥ 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #9LES ESSEN 22 LLC From : To:
699 6Ave 22st
NY, NY 10010
212) 633-0820

 

01/13/2019 01/18/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
01/13 Sunday 0.00 0.00
01/14 Monday 3004.60 2331.50
01/15 Tuesday 2512.90 2304.80
01/16 Wednesday 2724.60 2787.40
01/17 Thursday 2690.90 3004.60
01/18 Friday 2855.30 2512.90
Shipped Total 13788.30 Paid Total 12941.20
Delivery Charge 0.00 Credit Memo
Credit 0.00
laelesheaianieteneieieianenaaaieneienenenaeaaiaial Date +/- Qty Item Price Amount
Sub-Total (+) 13,788.30 00 -seeee een none --- no 2-2-2 o-oo n nnn n nnn nee
Prev.Balance(+) 325,238.82 Q1/15 * 3 rasp rt-75.9 0.00 0.00
OLs/1LY + iL. strbe ‘er-28.3 0.00 0.00
Payment 12,941.20 01/18 + 1 Ypep cr-23.3 0.00 0.00
Current Balance 326,085.92 Credit Total : 0.00
AR Aging Report Current Balance 326,085.92
Ist Week 13,788.30 Received Amount (- )
2nd Week 608.40 This Week Balance
3rd Week & Over 311,689.22 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW_Document 10_Fitert 10/38/562*P ge 16 diy 347)438-1053

 

 

 

 

 

 

 

INVOICE

Ship To: # 9LES ESSEN 22 LLC Invoice No. 324532

699 GAve 22st

NY, NY 10010 Date 01/14/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 35.00 35.00] PORTABELLA MUS M PO#2 USA 4 9.50 38.00
GRANNY SMITH 80 USA 1 40.00 40.00 | EGGPLANT Cc USA 1 22.00 22.00
STAR RUBY Cc USA 1 33.00 33.00 | POTATO IDAHO 90 USA 2 20.00 40.00
KIWI LOOSE LLOO USA 1 21.00 21.00] POTATO RED A BOX BOX A USA 1 25.00 25.00
WATERMELON SEED USA 1 46.00 46.00 | CARROT LOOSE LOOSE USA 2 27.00 54.00
CANTALOUP e USA 1 16.00 16.00 |} CARROT MINI BUNMI USA 1 26.00 26.00
HONEY DEW Cc USA 1 26.00 26.00] ONION SPANISH SPI USA 2 16.00 32.00
JUICE ORANGE 100 USA 3 22,00 66.00 | ONION RED RD-J USA 2 13,00 26.00
LEMON SK SK/L USA 1 30.00 30.00 | PINE GOLDEN GOL USA 3 15.00 45.00
STRAWBERRY XF USA 6 25.00 150.00 | BANANA BNA ECU 2 15.50 31.00
RASPBERRY A USA 4 24.00 96.00 | PLANTAIN YELLOW Cc ECU 1 27.00 27.00
BLUEBERRY A USA 5 16.00 80.00 | MESCLUN SALAD MESC USA 8 7.50 60.00
BLACKBERRY A USA 4 16.00 64.00 | CELERY CHOP BOX USA 1 306...00 30.00
AVOCADO HASS# RIPE MEX 3: 322.00 96.00] EGG EX/LOOSE EXLOO USA 4 29.00 116.00
PAPAYA BIG BOX RED MEX 1 39.00 39.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
MANGO MEXICAN Cc MEX 6 8.00 48.00 POTATO MARBLE MIX USA 1 22.00 22.00
TOMATO #1 5X6 USA 3 25.00 75.00 | SCALLION KING USA 1 48.00 48.00
TOMATO PLUM CG MEX 1 22.00 22.00] SQUASH BUTTERNUT BUTN USA 1 24.00 24.00
TOMATO GRAPE R USA 3 12.00 36.00
ROMAINE CA-A USA 4 23.00 92.00
CAULIFLOWER Cc USA 3 28.00 84.00
FLOWER ORCHID 100 USA 1 23.00 23.00
BROCCOLI CROWN CROW USA 1 24.00 24.00
ASPARAGUS LG USA 2 29.00 58.00
CELERY Cc USA 1 40.00 40.00
SPINACH BUSH USA 1 28.00 28.00
SPINACH BABY BA/SP USA 4 6.50 26.00
GREEN KALE KALE USA 3 32.00 96.00
FRENCH BEAN FREN USA 1 13.00 13.00
SNOWPEA A USA 1 20.00 20.00
ENDIVES A USA 1 20.00 20.00
BRUSSEL SP LOOSE USA 2 34.00 68.00
RADICCIO.. RD/CO USA 1 12.00 12.00
BASIL A USA 1 20.00 20.00
BABY ARRUGULA B/AR USA 7 11.50 80.50
PARSLEY PLAIN FULL USA 1 22.00 22.00
DILL HALF USA 1 8.00 8.00
PEPPER GREEN GR USA 2 29.00 58.00 Total Boxes: 1:37.,.0
PEPPER RED RED USA 1 32.00 32.00 Delivery $ : 178.10
YELLOW PEPPER YELL USA 2 25.00 50.00
JALAPINO JALPN HOL 1 25.00 25.00 Shipment : 3,004.60
SQUASH GREEN GR USA 1 24.00 =— 2A. 00 | marr
SQUASH YELLOW YEL MEX 1 22.00 22.00
WATERCRESS B&W MEX 1 19.00 19.00 Cash Receipt:
GARLIC JAR J/15L CHN 1 36.00 FO
GINGER 10LB 10LB CHN 1 10.00 10.00
MUSHROOM WASH 10LB USA 3 17.00 51.00 Signature
MUSH SPECIAL 10SP USA 2 17.50 35.00
Printed on Oct 12, 2020 *#**e%% Balance : 325,238.82

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10 Phere 10/3%3/9028Pae 17 dia 347438-1093

 

 

 

 

 

 

 

INVOICE
Ship To: # Q9LES ESSEN 22 LLC Invoice No. 324577
699 GAve 22st
NY, NY 10010 Date 01/15/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 41.00 41.00] CHEESE FETTA CH/FE USA 1. 45.00 45.00
SEEDLESS GREEN GR USA 1 36.00 36.00 | SQUASH BUTTERNUT BUTIN USA 1 24.00 24.00
WATERMELON SEED USA 1 46.00 46.00
HONEY DEW ¢ USA 1 30.00 30.00
JUICE ORANGE 100 USA 3 22.00 66.00
SUNKIST ORANGE 56 USA 1 34.00 34.00
STRAWBERRY xXF USA 5 25.00 125.00
RASPBERRY A USA 4 27.00 108.00
BLUEBERRY A USA 2 16.00 32.00
BLACKBERRY A USA 2 25.00 30.00
AVOCADO HASS# RIPE MEX 4 32.00 128.00
MANGO MEXICAN Cc MEX 8 8.00 64.00
TOMATO #1 5X6 USA 2 24.00 48.00
TOMATO PLUM Cc MEX 1 21.00 21.00
TOMATO GRAPE R USA 2 12.00 24.00
ROMAINE CA-A USA 4 20.00 80.00
CAULIFLOWER Cc USA 3 28.00 84.00
BROCCOLI CROWN CROW USA 4 25.00 100.00
ASPARAGUS LG USA 3 30.00 90.00
CELERY ce USA 1 38.00 38.00
SPINACH BUSH USA 1 28.00 28.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN KALE KALE USA 3 32.00 96.00
ENDIVES A USA 1 20.00 20.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 34.00 34.00
SHALLOT JAR/5LB SJ#5 USA 1 10.00 10.00
RADICCIO.. RD/CO USA 1 12.00 12.00
BABY ARRUGULA B/AR USA 10 11.50 115.00
CILANTRO Cc USA 1 17.00 17.00
BEETS 25LB LBAG CAN 1 11.00 11.00
PEPPER GREEN GR USA 1 28.00 28.00
PEPPER RED RED USA i) 30400 30.00
YELLOW PEPPER YELL USA 2 23.00 46.00
CUCUMBER CUM MEX 2 23.00 46.00 Credit : 75.90
SQUASH GREEN GR USA 1 24.00 24.00
GINGER 10LB 10LB CHN 1 10.00 10.00
MUSHROOM WASH 10LB USA 2 17.00 34.00 Total Boxes: 131.0
MUSH SPECIAL 10SP USA 1. 27.50 17.50 Delivery $ : 170.30
PORTABELLA MUS M PO#2 USA 3 9.50 28.50
POTATO IDAHO 90 USA 2 21,00 42.00 Shipment : 2,512.90
CARROT LOOSE LOOSE USA 3 28.00 BA. 00 | mmm ee
ONION SPANISH SPI USA 1 16.00 16.00
ONION RED RD-J USA 2 13.00 26.00 Cash Receipt:
PINE GOLDEN GOL ‘USA 3 14.00 42200 | w-ereser eerste ese se enna
BANANA BNA ECU 2 15.50 31.00
MESCLUN SALAD MESC USA 15 7.50 112.50 Signature
EGG EX/LOOSE EXLOO USA 3 29.00 87.00
Printed on Oct 12, 2020 kkekkt Balance : 325,911.92

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW

Document 10 Fiheck10728/20-2%&ge 18 ofeB1 347)438-1053

 

 

 

 

 

 

 

INVOICE

Ship To: # 9LES ESSEN 22 LLC Invoice No. 324644

699 GAve 22st

NY, NY 10010 Date 01/16/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00 | CARROT LOOSE LOOSE USA 2 28.00 56.00
GRANNY SMITH 80 USA 1 41.00 41.00 | ONION SPANISH SPI USA 1 16.00 16.00
STAR RUBY c USA 2 33.00 66.00 | PINE GOLDEN GOL USA 3 14.00 42.00
POMEGRANATES c USA 1 16.00 16.00 | BANANA BNA ECU 2 15.50 31.00
SEEDLESS RED RED USA 1 25.00 25.00] MESCLUN SALAD MESC USA 9 7.50 142.50
KIWI LOOSE LLOO USA 1 23.00 23.00 | EGG EX/LOOSE EXLOO USA 4 29.00 116.00
WATERMELON SEED USA 1 46.00 46.00 | SQUASH BUTTERNUT BUTIN USA 2 24.00 48.00
CANTALOUP Cc USA 1 15.00 15.00
JUICE ORANGE 100 USA 5 22.00 110.00
SUNKIST ORANGE 56 USA 1 34.00 34.00
STRAWBERRY xXF USA 5 27.00 135.00
RASPBERRY A USA 3 30.00 90.00
BLUEBERRY A USA 3 19.00 57.00
BLACKBERRY A USA 2 15.00 30.00
AVOCADO HASS# RIPE MEX 4 32.00 128.00
MANGO MEXICAN ¢ MEX 8 8.00 64.00
TOMATO #1 5X6 USA 1 25.00 25.00
TOMATO GRAPE R USA 3 12.00 36.00
YEIIOW. TOMATO YTO USA 1 26.00 26.00
LETTUCE . ICEBERG A USA 1 28.00 28.00
ROMAINE CA-A USA 4 20.00 80.00
CAULIFLOWER Cc USA 1 28.00 28.00
BROCCOLI CROWN CROW USA 4 25.00 100.00
RABE ANDY USA 1 40.00 40.00
CELERY c USA 1 37.00 37.00
SPINACH BABY BA/SP USA 9 6.50 58.50
GREEN LEAF GR USA 1 21.00 21.00
GREEN KALE KALE USA 3 32.00 96.00
STRINGBEAN BEAN USA 1 23.00 23.00
FRENCH BEAN FREN USA 1 13.00 13.00
BRUSSEL SP LOOSE USA 1 38.00 38.00
SHALLOT JAR/5LB s7#5 USA 1 10.00 10.00
BABY ARRUGULA B/AR USA 7 #11.50 80.50
CILANTRO c USA 1 17.00 17.00
PEPPER GREEN GR USA 1 28.00 28.00
PEPPER RED RED USA 1 30.00 30.00
YELLOW PEPPER YELL USA 2 22.00 44.00
JALAPINO JALPN HOL i 25.00 25.00 Total Boxes: 137.0
CUCUMBER CUM MEX 2 24.00 48.00 Delivery $ 178.10
SQUASH GREEN GR USA 1 24.00 24.00
SQUASH YELLOW YEL MEX 1 22.00 22.00 Shipment : 2,724.60
GINGER 10LB 10LB CHN 1. £0.00 76./000' | === SS SS Sa erie aS a een ee nea
MUSHROOM WASH 10LB USA 3 17.00 51.00
MUSH SPECIAL 10SP USA 2 17.50 35.00 Cash Receipt:
PORTABELLA MUS M Po#2 USA 4 9.50 S806, || = Seen ee ee
YAM #1 YAM USA 1 20.00 20.00
EGGPLANT Cc USA 1 24.00 24.00 Signature
POTATO RED A BOX BOX A USA 1 25.00 25.00
Printed on Oct 12, 2020 ekkkke Balance : 326,120.02

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other

products derived from these commodities and any receivables or procee

d from the sale of these commodities until full payment is recieved.
K&S&S

Case 1:20-cv-08786-GHW

Document 10 PiledetO/26/R0-2Rage 19 of BL 347)438-1053

 

 

 

 

 

 

 

 

INVOICE
ShipTo: # Q9LES ESSEN 22 LLC Invoice No. 324724
699 6Ave 22st
NY, NY 10010 Date 01/17/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 41.00 41.00 | PLANTAIN YELLOW Cc ECU 1 27.00 27.00
SEEDLESS GREEN GR USA 1 30.00 30.00 | MESCLUN SALAD MESC USA 18 7.50 135.00
WATERMELON SEED USA 1 48.00 48.00] EGG EX/LOOSE EXLOO USA 5 29.00 145.00
CANTALOUP Cc USA 1 15.00 15.00] EGG BROWN/CT BR/CT USA 1 50.00 50.00
JUICE ORANGE 100 USA 5 22.00 110.00) SCALLION KING USA 1 58.00 58.00
SUNKIST ORANGE 56 USA 1 34.00 34.00} SQUASH BUTTERNUT BUTN USA 1 24.00 24.00
STRAWBERRY xXF USA 5 27.00 135.00
RASPBERRY A USA 3 30.00 90.00
BLUEBERRY A USA 3 25.00 75.00
BLACKBERRY A USA 3 18.00 54.00
AVOCADO HASS# RIPE MEX 1 32.00 32.00
AVOCADO DEL D40 MEX 2 35.00 70.00
MANGO MEXICAN Cc MEX 8 8.50 68.00
TOMATO #1 5X6 USA 3 24.00 72200
TOMATO PLUM [a MEX 1 20.00 20.00
TOMATO GRAPE R USA 3 12.00 36.00
ROMAINE CA-A USA 2 18.00 36.00
CABBAGE GR GR USA 1 21.00 21.00
CAULIFLOWER Cc USA 2 32.00 64.00
FLOWER ORCHID 100 USA 1 23.00 23.00
BROCCOLI CROWN CROW USA 3 24.00 72.00
ASPARAGUS LG USA 2 36.00 72.00
CELERY Cc USA 1 32.09 37.00
SPINACH BUSH USA 1 30.00 30.00
SPINACH BABY BA/SP USA 5 6.50 32.50
GREEN COLLARD COALD USA 1 20.00 20.00
GREEN KALE KALE USA 3 31.00 93.00
STRINGBEAN BEAN USA 1 19.00 19.00
ENDIVES A USA 1 20.00 20.00
BABY ARRUGULA B/AR USA 6 11.50 69.00
PEPPER GREEN GR USA 2 27.00 54.00
PEPPER RED RED USA 2 28.00 56.00
YELLOW PEPPER YELL USA 2 22.00 44.00
JALAPINO JALPN HOL 1. 25.00 25.00
CUCUMBER CUM MEX 2 30.00 60.00 Credit A 28.30
SQUASH GREEN GR USA 1 26.00 26.00
SQUASH YELLOW YEL MEX 1 28.00 28.00
GARLIC JAR J/15L CHN 1 34.50 34.50] Total Boxes: 129.0
GINGER 10LB 10LB CHN 1 10.00 10.00 Delivery $ : 167.70
MUSHROOM WASH 10LB USA 2 17.00 34.00
MUSH SPECIAL 10SP USA 2 17.50 35.00 Shipment 2,690.90
PORTABELLA MUS M PO#2 USA 3 9.50 23.50) SSS se See SS eee
POTATO IDAHO 90 USA 1 22.00 22.00
ONION SPANISH SPI USA 1 16.00 16.00 Cash Receipt:
ONION RED RD-J USA 1 13.00 13..00)| “SSeeeocoeesseSoe eee SSeS eee
SPROUT BEAN USA 2 7.50 15.00
PINE GOLDEN GOL USA 3 14.00 42.00 Signature
BANANA BNA ECU 2 15.50 31.00
Printed on Oct 12, 2020 ekeee* Balance : 326,057.22

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C. 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S§S

Case 1:20-cv-08786-GHW_ Document 10_FiReer 10/28 7862*8qe 20 dias4_ 347/438-1053

 

 

 

 

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice: No; 324791
699 6Ave 22st
NY, NY 10010 Date 01/18/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00 | CARROT LOOSE LOOSE USA 1 28.00 28.00
GRANNY SMITH 80 USA 2 41.00 82.00] ONION SPANISH SPI USA 2 16.00 32.00
STAR RUBY Cc USA 2 233.00 66.00 | ONION RED RD-J USA 1 423.00 13.00
POMEGRANATES c USA 1 20.00 20.00 | PINE GOLDEN GOL USA 2 14.00 28.00
KIWI LOOSE LLOO USA 1 23.00 23.00 | BANANA BNA ECU 3 15.50 46.50
WATERMELON SEED USA 1 45.00 45.00 | MESCLUN SALAD MESC USA 10 7.50 75.00
CANTALOUP Cc USA 1 15.00 15.00 | EGG EX/LOOSE EXLOO USA 7 29.00 203.00
HONEY DEW Cc USA 2 27.00 54.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
JUICE ORANGE 100 USA 4 22.00 88.00] HERBS ROSEMARY ROSE CHL 1 7.50 7.50
SUNKIST ORANGE 56 USA 1 34.00 34.00 POTATO MARBLE MIX USA 1 22.00 22.00
LEMON SK SK/L USA 1 30.00 30.00 | ORDER PAPER OR/PE 0 0.00 0.00
STRAWBERRY XF USA 5 29.00 145.00
RASPBERRY A USA 3 30.00 90.00
BLUEBERRY A USA 2 20.00 40.00
BLACKBERRY A USA 3 15.00 45.00
AVOCADO RIPE CA/RP MEX 4 32.00 128.00
PAPAYA BIG BOX RED MEX 1 39.00 39.00
MANGO MEXICAN Cc MEX 8 9.00 72.00
TOMATO #1 5X6 USA 2 25.00 50.00
TOMATO PLUM c MEX 1 17.00 17.00
TOMATO GRAPE R USA 4 11.00 44.00
ROMAINE CA-A USA 2 18.00 36.00
CAULIFLOWER ie USA 2 33.00 66.00
BROCCOLI CROWN CROW USA 4 21.00 84.00
ASPARAGUS LG USA 2 36.00 72.00
CELERY Cc USA 1 37.00 37.00
SPINACH BUSH USA 1 29.00 29.00
SPINACH BABY BA/SP USA 9 6.50 58.50
GREEN KALE KALE USA 1 31.00 31.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 38.00 38.00
RADICCTIO.. RD/CO USA 1 12.00 12.00
MINT A USA i. ‘15.00 15.00
BASIL A USA 1 22.00 22,00
BABY ARRUGULA B/AR USA 8 11.50 92.00 Credit 23.30
CILANTRO c USA 1 16.00 16.00
PEPPER GREEN GR USA 2 25.00 50.00
PEPPER RED RED USA 2 24.00 48.00 Total Boxes: 137.0
YELLOW PEPPER YELL USA 2 20.00 40.00 Delivery $ : 178.10
CUCUMBER CUM MEX 2 23.00 46.00
SQUASH GREEN GR USA 1 25,00 25.00 Shipment 2,855.30
GINGER 10LB LOLB CHN 1 12.00 = 12.00 | ----sn nnn rrr nnn nnn
MUSHROOM WASH 10LB USA 2 17.00 34.00
MUSH SPECIAL 10SP USA 2 17.50 35.00 Cash Receipt:
PORTABELLA MUS M POo#2 USA 4 9.50 39.00 | secce costes eo eee
EGGPLANT c USA 1 22.00 22.00
POTATO IDAHO 90 USA 2 22.00 44.00 Signature
POTATO RED A BOX BOX A USA 1 25.00 25.00
Printed on Oct 12, 2020 #*ekeee* Balance : 325,743.52

The perishable agricultural commodities listed on this in
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller o

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

voice arc sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
f these commodities retains a trust claim over these commodities, all inventories of food or other
 

 

 

 

 

 

 

 

 

 

 

Case 1:20-cv-08786-GHW Document 10 Filed 10/26/20 Page 21R#e31 91/25/2019
K&S
22-19 160 Street
Whitestone, NY 11357
Telephone : 718)767-2808 Fax: 347)438-1053
Ship To: #9LES ESSEN 22 LLC From : To:
699 GAve 22st 1 ~
NY, N¥ 10010 01/20/2019 01/25/2019
212) 633-0820
Shipped Amont Payment
01/20 Sunday 0.00 0.00
oly2i1 Monday 0.00 0.00
01/22 Tuesday 3547.10 2724.60
01/23 Wednesday 2540.80 2690.90
01/24 Thursday 2307.60 2855.30
01/25 Friday 2115.10 0.00
Shipped Total 10510.60 Paid Total 8270.80
Delivery Charge 0.00 Credit Memo
Credit 0.00
a oa Date +/- Oty Item Price Amount
Sub-Total (+) 10,510.60 0 -eenr renner nnn nnn rrr rrr cnn nanan
Prev.Balance(+) 326,085.92 01/23 + 3 pine cr-45.9 0.00 0.00
Payment 8,270.80 Credit Total 0.00
Current Balance 328,325.72
AR Aging Report Current Balance 328,325.72

 

 

 

Ist Week 10,510.60
2nd Week 5,517.50
3rd Week & Over 312,297.62

 

 

 

The perishable agricultural commodities listed on this invoice are sold su

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities r

products derived from these commodities and any receivables or proceed

 

Received Amount (-)

 

This Week Balance

 

Received By

 

Paid By

 

 

 

 

bject to the statutory trust authorized by section 5(c) of the perishable agricultural
etains a trust claim over these commodities, all inventories of food or other

from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW_ Document 10 PHePE 10/8757 88% ge 22 fiayi 347)438-1053

 

 

 

 

 

 

 

INVOICE

Ship To: # 9LES ESSEN 22 LLC Invoice No. 324853

699 6AVe 22st

NY, NY 10010 Date 01/22/2019
Item Type Origin QTY Price | Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00 | SQUASH YELLOW YEL MEX 1. 2200 24.00
STAR RUBY Cc USA 1 30.00 30.00] GARLIC JAR J/15L CHN 1 34.50 34.50
POMEGRANATES Cc USA 2 21.00 42.00 | GINGER 10LB 10LB CHN 1 12.00 12.00
SEEDLESS GREEN GR USA 1 36.00 36.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
SEEDLESS RED RED USA 1 34.00 34.00 | MUSH SPECIAL 10SP USA 3 17.50 52.50
WATERMELON SEED USA 1 50.00 50.00 | PORTABELLA MUS M PO#2 USA 4 9,50 38.00
CANTALOUP Cc USA 1 13.00 13.00] YAM #1 YAM USA 1 20.00 20.00
HONEY DEW Cc USA 2 30.00 60.00 | EGGPLANT Cc USA E 22:00 22.00
JUICE ORANGE 100 USA 3 22.00 66.00 | POTATO IDAHO 90 USA 2 22.00 44.00
SUNKIST ORANGE 56 USA 1 33.00 33.00 | CARROT LOOSE LOOSE USA 2 28.00 56.00
LEMON SK SK/L USA 1 30.00 30.00 | ONION SPANISH SPI USA 2 16.00 32.00
STRAWBERRY XF USA 7 30.00 210.00) ONION RED RD-J USA 1 13.00 13.00
RASPBERRY A USA 4 27.00 108.00 | SPROUT BEAN USA 1 7.50 7.50
BLUEBERRY A USA 4 13.00 52.00 | PINE GOLDEN GOL USA 3 14.00 42.00
BLACKBERRY A USA 4 15.00 60.00 | BANANA BNA ECU 2 15.50 31.00
AVOCADO HASS# RIPE MEX 4 32.00 128.00] PLANTAIN YELLOW c ECU 1 27.00 27.00
MANGO MEXICAN c MEX 7 9.00 63.00 | MESCLUN SALAD MESC USA 18 7.50 135.00
TOMATO #1 5X6 USA 2 23.00 46.00] CELERY CHOP Box USA 1 30.00 30.00
TOMATO PLUM c MEX 2 16.00 32.00] EGG EX/LOOSE EXLOO USA 5 31.50 157.50
TOMATO CHERRY c USA 2 18.00 36.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
LETTUCE . ICEBERG A USA 1 21.00 21.00 | HERBS CHIVE CHIV USA 1 10.00 10.00
ROMAINE CA-A USA 4 18.00 72.00 POTATO MARBLE MIX USA 1 22.00 22.00
CABBAGE GR GR USA 1 22.00 22.00 | SCALLION KING USA 1 50.00 50.00
CABBAGE RED RED USA 1 37.00 37.00 | SQUASH BUTTERNUT BUIN USA 1 24.00 24.00
CAULIFLOWER c USA 3 32.00 96.00
BROCCOLI CROWN CROW USA 2 21.00 42.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 3 38.00 114.00
CELERY c USA 1 38.00 38.00
SPINACH BUSH USA 1 29.00 29.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN LEAF GR USA 1 19.00 19.00
GREEN COLLARD COALD USA 1 23.00 23.00
GREEN KALE KALE USA 3 32.00 96.00
STRINGBEAN BEAN USA 1 25.00 25.00
FRENCH BEAN FREN USA 1 14.00 14.00
ENDIVES A USA 1 20.00 20.00
ALFALFA CUP USA 1 12.00 12.00 Total Boxes: 167.0
BRUSSEL SP LOOSE USA 2 41.00 82.00| Delivery $ : 217.10
RADICCIO.. RD/CO USA 1 13.00 13.00
BASIL A USA 2 20.00 40.00 Shipment : 3,547.10
BABY ARRUGULA B/AR USA 8 11.50 92 00 | qe ee
CILANTRO Cc USA 1 18.00 18.00
PEPPER RED RED USA 2 20.00 40.00 Cash Receipt:
YELLOW PEPPER YELL USA 2 16.00 BQ 00 | mamma ee ee
JALAPINO JALPN HOL 1 25.00 25.00
CUCUMBER CUM MEX 2 24.00 48.00 Signature
SQUASH GREEN GR USA 1 29.00 29.00
Printed on Oct 12, 2020 kkeeee*e Balance : 326,085.92

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW_Document 10_Pietr 107 B/50?*8c0 23 iasy 347)498-105°

 

 

 

 

 

 

 

 

INVOICE
Ship To: # Q9LES ESSEN 22 LLC Invoice No. 324961
699 GAve 22st
NY, NY 10010 Date 01/23/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 41.00 41.00] BANANA BNA ECU 2 15.50 31.00
STAR RUBY Cc USA 2 29.00 58.00] MESCLUN SALAD MESC USA 14 7.50 105.00
KIWI LOOSE LLOO USA 1 23.00 23.00 | EGG EX/LOOSE EXLOO USA 5 31.50 157.50
WATERMELON SEED USA 1 50.00 50.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
CANTALOUP c USA 1 14.00 14.00 | SQUASH BUTTERNUT BUIN USA 1 24.00 24.00
HONEY DEW Cc USA 1 30.00 30.00
JUICE ORANGE 100 USA 4 22.00 88.00
STRAWBERRY xXF USA 5 32.00 160.00
RASPBERRY A USA 4 26.00 104.00
BLUEBERRY A USA 4 13.00 52.00
BLACKBERRY A USA 3 14.00 42.00
AVOCADO HASS# RIPE MEX 3 32.00 96.00
AVOCADO DEL D40 MEX 2 35.00 70.00
MANGO MEXICAN Cc MEX 7 9.00 63.00
LIME 48 MEX 1 10.00 10.00
TOMATO #1 5x6 USA 3 22.00 66.00
TOMATO GRAPE R USA 3 11.00 33.00
ROMAINE CA-A USA 3 17.00 51.00
CAULIFLOWER c USA 3 29.00 87.00
FLOWER ORCHID 100 USA 1 25:06 23.00
BROCCOLI CROWN CROW USA 2 20.00 40.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 2 37.00 74.00
CELERY € USA 1 38.00 38.00
SPINACH BABY BA/SP USA 6 6.50 39.00
GREEN KALE KALE USA 3 32.00 96.00
SNOWPEA A USA 1 20.00 20.00
SHALLOT JAR/5LB su#5 USA 1 10.50 10.50
BABY ARRUGULA B/AR USA 4 11.50 46.00
BEETS 25LB LBAG CAN Zz. 1.00 11.00
PEPPER GREEN GR USA 1 27.00 27.00
YELLOW PEPPER YELL USA 1 15.00 15.00
JALAPINO JALPN HOL 1 25.00 25.00
CUCUMBER CUM MEX 1 24.00 24.00
SQUASH YELLOW YEL MEX 1 32.00 32.00 Credit 45.90
GARLIC JAR Jg/15L CHN 1 33.00 33.00
MOO Cc USA 1 24.00 24.00
MUSHROOM WASH 10LB USA 2 17.00 34.00 Total Boxes: 124.0
MUSH SPECIAL 10SP USA 1 17.50 17.50 Delivery $ : 161.20
PORTABELLA MUS M PO#2 USA 4 9.50 38.00
EGGPLANT c USA 1 23.00 23.00 Shipment 2,540.80
POTATO IDAHO 90 USA 2 22.00 NE OO | mm
POTATO RED A BOX BOX A USA 1 25.00 25.00
CARROT LOOSE LOOSE USA 1 28.00 28.00 Cash Receipt:
ONION SPANISH SPI USA 1 16.00 VE OO mm
ONION RED RD-J USA 1 13.00 13.00
TOFU Ss USA 1 13.00 13.00 Signature
PINE GOLDEN GOL USA 4 14.00 56.00
Printed on Oct 12, 2020 kkkkee Balance : 326,908.42

The perishable agricultural commodities listed on this invoice are sold
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commo
products derived from these commodities and any receivables or procee

subject to the statutory trust authorized by section 5(c) of the perishable agricultural
dities retains a trust claim over these commodities, all inventories of food or other
d from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10_ Pheet 107}878028P&age 24 dias 347/438-1053

 

 

 

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice No. 324992
699 6Ave 22st
NY, NY 10010 Date 01/24/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00
GRANNY SMITH 80 USA 1 41.00 41.00
WATERMELON SEED USA 1 50.00 50.00
CANTALOUP Cc USA 1 13.00 13.00
HONEY DEW c USA 1 30.00 30.00
JUICE ORANGE 100 USA 3 22.00 66.00
SUNKIST ORANGE 56 USA 1, 83.00 33.00
STRAWBERRY xXF USA 5 36.00 180.00
RASPBERRY A USA 3 21.00 63.00
BLUEBERRY A USA 2 21.00 63.00
BLACKBERRY A USA 3 13.00 39.00
AVOCADO HASS# RIPE MEX 4 31.00 124.00
PAPAYA BIG BOX RED MEX 1 40.00 40.00
MANGO MEXICAN c MEX 7 9.00 63.00
TOMATO #1 5X6 USA 2 20.00 40.00
TOMATO PLUM c MEX 2 15.00 30.00
TOMATO GRAPE R USA 3 11.00 33.00
ROMAINE CA-A USA 1 Tyab9 17.00
BROCCOLI CROWN CROW USA 3 18.00 54.00
SPINACH BUSH USA 1 29.00 29.00
SPINACH BABY BA/SP USA 9 6.50 58.50
GREEN KALE KALE USA 3 32.00 96.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 40.00 80.00
SHALLOT JAR/5LB SJ#5 USA 1 2:0..50 10.50
RADICCIO.. RD/CO USA 1 13.00 13.00
BABY ARRUGULA B/AR USA 9 11.50 103.50
PARSLEY PLAIN FULL USA 1 21.00 21.00
PEPPER GREEN GR USA 1 27.00 27.00
PEPPER RED RED USA 1 19.00 19.00
YELLOW PEPPER YELL USA 2 15.00 30.00
CUCUMBER CUM MEX 2 23.00 46.00
SQUASH GREEN GR USA 1 25.00 25.00
GARLIC JAR J/15L CHN 1. 33:00 33.00
GINGER 10LB 10LB CHN 1 12.00 12.00
MUSHROOM WASH 10LB USA 3 27.00 51.00
MUSH SPECIAL 10SP USA 2 17.50 35.00
PORTABELLA MUS M PO#2 USA 4 9.50 38.00 Total Boxes: 117.0
POTATO IDAHO 90 USA 1, 22.00 22.00 Delivery $ : 152.10
POTATO RED A BOX BOX A USA 1. 25.00 25.00
CARROT LOOSE LOOSE USA 2 28.00 56.00 Shipment : 2,307.60
ONION SPANISH SPI USA 1 16.00 16.00 | =< <833 9-99 eee eee
SPROUT BEAN USA 2 7.50 15.00
BANANA BNA ECU 2 15.50 31.00| Cash Receipt:
MESCLUN SALAD MESC USA 12 7.00 BD 0 mm
EGG EX/LOOSE EXLOO USA 2 31.50 63.00
CHEESE FETTA CH/FE USA 1 45.00 45.00] Signature
SCALLION KING USA 1 46.00 46.00
Printed on Oct 12, 2020 kekeee*% Balance : 326,758.32

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act’ 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment ts recieved.
K&S

Case 1:20-cv-08786-GHW

Document 10 Fibece 1072870-2858&ge 25 offag1 347/438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 325104
699 6Ave 22st
NY, NY 10010 Date 01/25/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 41.00 82.00
STAR RUBY c USA 1 29.00 29.00
SEEDLESS RED RED USA 1 32.00 32.00
KIWI LOOSE LLOO USA 1 24.00 24.00
WATERMELON SEED USA 1 48.00 48.00
JUICE ORANCE 100 USA 3 22.00 66.00
SUNKIST ORANGE 56 USA 1 33.00 33.00
STRAWBERRY XF USA 5 36.00 180.00
RASPBERRY A USA 3 18.00 54.00
BLUEBERRY A USA 2 20.00 40.00
BLACKBERRY A USA 2 12,060 24.00
AVOCADO HASS# RIPE MEX 2 30.00 60.00
MANGO MEXICAN Cc MEX 7 9.00 63.00
TOMATO #1 5X6 USA 1 20.00 20.00
TOMATO GRAPE R USA 3 11.00 33.00
ROMAINE CA-A USA 2 16.00 32.00
CAULIFLOWER c USA 1 20.00 20.00
BROCCOLI CROWN CROW USA 3 18.00 54.00
ASPARAGUS LG USA 2 38.00 76.00
CELERY CG USA 1 38.00 38.00
SPINACH BUSH USA 1 29.00 29.00
SPINACH BABY BA/SP USA 5 6.50 32.50
GREEN KALE KALE USA 2 32.00 64.00
ENDIVES A USA 1 18.00 18.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 40.00 80.00
RADICCIO. . RD/CO USA 1 13.00 13.00
BABY ARRUGULA B/AR USA 4 11.50 46.00
CILANTRO ce USA 1 18.00 18.00
PEPPER GREEN GR USA 1 26.00 26.00
PEPPER RED RED USA 1 17.00 17.00
YELLOW PEPPER YELL USA 1 15.00 15.00
JALAPINO JALPN HOL 1 25.00 25.00
CUCUMBER CUM MEX 1 20.00 20.00
SQUASH YELLOW YEL MEX 1 26.00 26.00
GARLIC JAR J5LB CHN 1 10.00 10.00
MUSH SPECIAL 10SP USA 2 17:50 35.00
PORTABELLA MUS M PO#2 USA 4 9,50 38.00 Total Boxes: 102.0
YAM #1 YAM USA 1 20.00 20.00 Delivery $ 132.60
EGGPLANT c USA 1 23.00 23.00
POTATO IDAHO 90 USA 1. 22,00 22.00 Shipment 2,415.10
ONION SPANISH SPI USA 1 16.00 16.00 | mann en
ONION RED RD-J USA i £3.00 13.00
PINE GOLDEN GOL USA 3 14.00 42.00 Cash Receipt:
BANANA BNA ECU 2 15.50 31.00 | pee ee eee
MESCLUN SALAD MESC USA 10 7.00 70.00
EGG EX/LOOSE EXLOO USA 6 31.50 189.00 Signature
SQUASH BUTTERNUT BUTIN USA 1 24.00 24.00
Printed on Oct 12, 2020 *kk4%% Balance : 326,210.62

The perishable agricultural commodities listed on this invoice are sold
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commo
products derived from these commodities and any receivables or procee

subject to the statutory trust authorized by section 5(c) of the perishable agricultural
dities retains a trust claim over these commodities, all inventories of food or other
d from the sale of these commodities until full payment is recieved,
Case 1:20-cv-08786-GHW Document 10 Filed 10/26/20 Page 26Rsfe31 92/01/2019
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #9LES ESSEN 22 LLC From : To:

699 6Ave 22st
NY, NY 10010 01/27/2019 02/01/2019

212) 633-0820

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
01/27 Sunday 0.00 0.00
01/28 Monday 2801.20 3547.10
01/29 Tuesday 2538.50 2307.60
01/30 Wednesday 2393.70 4655.90
01/31 Thursday 2111. 80 0.00
02/01 Friday 2139.70 0.00
Shipped Total 11984.60 Paid Total 10510.60
Delivery Charge 0.00 Credit Memo
Credit 0.00
nee ee ee ee Date +/- Qty Item Price Amount
Sub-Total (+) 11,984.60 meee nee enn nnn nn nnn nnn ncn rrr
Prev.Balance(+) 328,325.72 01/30 + 1 blbe cr-15.3 0.00 0.00
01/30 + 1 endiv cr-1.3 0.00 0.00
Payment 10,510.60 02/01 + 1 basil er-1.3 0.00 0.00
Current Balance 329,799.72 Credit Total : 0.00
AR Aging Report Current Balance 329,799.72
Ist Week 11,984.60 Received Amount (- )
2nd Week 0.00 This Week Balance
3rd Week & Over 317,815.12 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW Document 10 Fihenk 10726720-2%8&ge 27 dfa81_347)438-1053

 

 

 

 

 

 

 

INVOICE

ShipTo: # 9LES ESSEN 22 LLC Invoice No. 325142

699 GAve 22st

NY, Ny 10010 Date 01/28/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00 | POTATO IDAHO 90 USA 2 22.00 44.00
GRANNY SMITH 80 USA 1 41.00 41.00 | POTATO RED A BOX BOX A USA 1 24.00 24.00
STAR RUBY Cc USA 1 28.00 28.00 | CARROT LOOSE LOOSE USA 1 27.00 27.00
POMEGRANATES Cc USA 1 42.00 42.00] ONION SPANISH SPI USA 1 16.00 16.00
SEEDLESS GREEN GR USA 1 36.00 36.00 | ONION RED RD-J USA 1 13.00 13.00
WATERMELON SEED USA 1 48.00 48.00] PINE GOLDEN GOL USA 3 14.00 42.00
CANTALOUP Cc USA 1 12.00 12.00 | BANANA BNA ECU 2 16.50 33.00
HONEY DEW Cc USA 1 28.00 28.00 | MESCLUN SALAD MESC USA 7 7.00 49.00
JUICE ORANGE 100 USA 5 22.00 110.00] CELERY CHOP BOX USA % 2:00 32.00
SUNKIST ORANGE 56 USA 1 33.00 33.00 | EGG EX/LOOSE EXLOO USA 6 37.00 222.00
LEMON SK SK/L USA 1 32.00 32.00 | EGG BROWN/CT BR/CT USA 1 50.00 50.00
STRAWBERRY XF USA 6 36.00 216.00] HERBS CHIVE CHIV USA 1 10.00 10.00
RASPBERRY A USA 4 18.00 72.00 | SCALLION KING USA 1 40.00 40.00
BLUEBERRY A USA & 15,00 45.00
BLACKBERRY A USA 3 20.00 60.00
AVOCADO HASS# RIPE MEX 4 31.00 124.00
MANGO MEXICAN c MEX 7 9.00 63.00
TOMATO #1 5X6 USA 2 18.00 36.00
TOMATO PLUM c MEX 2 15.00 30.00
TOMATO GRAPE R USA 3 11.00 33.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 2 15.00 30.00
CAULIFLOWER Cc USA 2 18.00 36.00
FLOWER ORCHID 100 USA 1 23.00 23.00
BROCCOLI CROWN CROW USA 4 16.00 64.00
ASPARAGUS LG USA 2 34.00 68.00
CELERY c USA 1 42.00 42.00
SPINACH BUSH USA 1 29.00 29.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN KALE KALE USA 2 32.00 64.00
STRINGBEAN BEAN USA 1 27.00 27.00
BRUSSEL SP LOOSE USA 2 39.00 78.00
SHALLOT JAR/5LB SJ#5 USA 1 10.50 10.50
BABY ARRUGULA B/AR USA 5 11.00 55.00
CILANTRO c USA 1 18.00 18.00
BEETS 25LB LBAG CAN 1 11.00 11.00
PEPPER GREEN GR USA 1 27.00 27.00
PEPPER RED RED USA 1 16.00 16.00 Total Boxes: 129.0
YELLOW PEPPER YELL USA 2 14.00 28.00 Delivery $ : 167.70
JALAPINO JALPN HOL 1 25.00 25.00
CUCUMBER CUM MEX 1 18.00 18.00 Shipment > 2,801.20
SQUASH GREEN GR GEE. 3 UF.00 27.200 |) eSeeee eee eee ee eee
GARLIC JAR J10LB CHN 1 18.00 18.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Cash Receipt:
MUSHROOM WASH 10LB USA 3 17.00 51.00 |, -S= Sees ee
MUSH SPECIAL 10SP USA 2 17.50 35.00
PORTABELLA MUS M PO#2 USA 2 9.50 19.00 Signature
EGGPLANT GC USA 1 19.00 19.00
Printed on Oct 12, 2020 eeeeee Balance : 328,325.72

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW_Document 10_Fiheer10/38/Sd72"88ae 28 of%s4_ 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 325206
699 6Ave 22st
NY, NY 10010 Date 01/29/2019
Item Type Origin QTY Price _ Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00 | ONION SPANISH SPI USA 1 16.00 16.00
GRANNY SMITH 80 USA 2 41.00 82.00] ONION RED RD-J USA 1 13.00 13.00
STAR RUBY Cc USA 1 28.00 28.00 | PINE GOLDEN GOL USA 3 14.00 42.00
POMEGRANATES c USA 2 18.00 36.00 | BANANA BNA ECU 2 16.50 33.00
KIWI LOOSE LLOO USA 1 23.00 23.00 | MESCLUN SALAD MESC USA 18 7.00 126.00
WATERMELON SEED USA 1 50.00 £50.00] EGG EX/LOOSE EXLOO USA 4 37.00 148.00
CANTALOUP Cc USA 1 12.00 12.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
JUICE ORANGE 100 USA 4 21.00 84.00 | SCALLION KING USA 1 34.00 34.00
STRAWBERRY XF USA 4 37.00 148.00] SQUASH BUTTERNUT BUTN USA 1 23.00 23.00
RASPBERRY A USA 3 18.00 54.00
BLUEBERRY A USA 4 14.00 56.00
BLACKBERRY A USA 3 12.00 36.00
AVOCADO HASS# RIPE MEX 3 30.00 90.00
MANGO MEXICAN e MEX 6 9.00 54.00
TOMATO #1 5x6 USA 1 17.00 17.00
TOMATO PLUM Cc MEX 1 14,00 14.00
TOMATO GRAPE YE USA 1 35.00 35.00
ROMAINE CA-A USA 3 15.00 45.00
CAULIFLOWER c USA 3 16.00 48.00
BROCCOLI CROWN CROW USA 3 14.00 42.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 2 32.00 64.00
CELERY C USA 1 42.00 42.00
SPINACH BABY BA/SP USA 9 6.50 58.50
GREEN LEAF GR USA 1 18.00 18.00
GREEN COLLARD COALD USA 1 22.00 22.00
GREEN KALE KALE USA 2 31.00 62.00
STRINGBEAN BEAN USA 1 27.00 27.00
ENDIVES A USA 1 18.00 18.00
ALFALFA cUP USA 1 12.00 12.00
SHALLOT JAR/5LB Ssg#5 USA 2 10.50 21.00
RADICCIO.. RD/CO USA 1 12.00 12.00
BASIL A USA 1 22.00 22.00
BABY ARRUGULA B/AR USA 9 11.00 99.00
BEETS 25LB LBAG CAN 1 11.00 11.00
PEPPER RED RED USA 1 15.00 15.00
YELLOW PEPPER YELL USA 2 14.00 28.00
CUCUMBER CUM MEX 4 17.00 68.00 Total Boxes: 135.0
SQUASH GREEN GR USA 1 17.00 17.00 Delivery $ : 175.50
SQUASH YELLOW YEL MEX 1 24.00 24.00
GINGER 10LB 10LB CHN 1 12,00 12.00 Shipment + 2°538.50
MUSHROOM WASH 10LB USA 1 17.00 DT OO | mm ee
MUSH SPECIAL 10SP USA 2 17.50 35.00
PORTABELLA MUS M PO#2 USA 3 9.50 28.50 Cash Receipt:
POTATO IDAHO 90 Sen #§= 22.0060 $22,500) se — —E——e—E——Eeeeeeeeeeeeeeee
POTATO RED A BOX BOX A USA 1 24.00 24.00
CARROT LOOSE LOOSE USA 2 26.00 52.00 Signature
CARROT MINI BUNMI USA 1 24.00 24.00
Printed on Oct 12, 2020 ekekee Balance : 327,579.82

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&§&

Case 1:20-cv-08786-GHW

Document 10 Fiheae10728)4G-2998ge 29 oft 347)438-1053

 

 

 

 

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice No. 325273
699 6GAve 22st
NY, NY 10010 Date 01/30/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 41.00 41.00] PINE GOLDEN GOL USA 3 14.00 42.00
SEEDLESS RED RED USA Lb 33.00 33.00} BANANA BNA ECU 2 16.50 33.00
WATERMELON SEED USA 1 50.00 50.00 | MESCLUN SALAD MESC USA 17 7.00 119.00
HONEY DEW c USA 2 28.00 56.00 | EGG EX/LOOSE EXLOO USA 3 37.00 221...00
JUICE ORANGE 100 USA 4 22.00 88.00] CHEESE FETTA CH/FE USA 1 45.00 45.00
SUNKIST ORANGE 56 USA 1 33.00 33.00) HERBS ROSEMARY ROSE CHL ul 7.50 7.50
LEMON SK SK/L USA 1 30.00 30.00 | HERBS THYME THYM CHL 1 7.50 7.50
STRAWBERRY XF USA 4 36.00 144.00 | SCALLION KING USA 1 30.00 30.00
RASPBERRY A USA 4 14.00 56.00 | SQUASH BUTTERNUT BUTN USA 2 22.00 44.00
BLUEBERRY A USA 4 19.00 76.00
BLACKBERRY A USA 3 13.00 39.00
AVOCADO HASS# RIPE MEX 3 28.00 84.00
AVOCADO DEL D40 MEX 2 32.00 64.00
MANGO MEXICAN c MEX 6 9.00 54.00
TOMATO #1 5X6 USA 1 17.00 17.00
TOMATO GRAPE R USA 3 11.00 33.00
ROMAINE CA-A USA 3 15.00 45.00
CABBAGE GR GR USA 1 23.00 23.00
CAULIFLOWER Cc USA 2 16.00 32.00
BROCCOLI CROWN CROW USA 3 13.00 39.00
ASPARAGUS LG USA 1 30.00 30.00
CELERY c USA 1 42.00 42.00
SPINACH BUSH USA 1 28.00 28.00
SPINACH BABY BA/SP USA 7 6.50 45.50
GREEN COLLARD COALD USA 1 22.00 22.00
GREEN KALE KALE USA 2 28.00 56.00
ENDIVES A USA 1 0.00 0.00
BRUSSEL SP LOOSE USA 1 39.00 39.00
BABY ARRUGULA B/AR USA 6 11.00 66.00
DILL 6PCS USA 1 4.00 4.00
BEETS 25LB LBAG CAN 1 11.00 11.00
PEPPER GREEN GR USA 1 25.00 25.00
YELLOW PEPPER YELL USA 1 14.00 14.00
CUCUMBER CUM MEX 2 17.00 34.00
SQUASH GREEN GR USA 1 16.00 16.00 Credit 14.00
SQUASH YELLOW YEL MEX I 23:00 23.00
GARLIC JAR J10LB CHN 1 17.00 700
GINGER 10LB 10LB CHN 1 12.00 12.00 Total Boxes: 129.0
MUSHROOM WASH 10LB USA 4 17.00 68.00 Delivery $ 167.70
MUSH SPECIAL 10SP USA 2 2 .5o 35.00
MUSH SHITAKE A SHI/A USA 1 14.50 14.50 Shipment 2,393.70
PORTABELLA MUS M PO#2 USA 3 9.50 238.,.50)| -=s eermee
POTATO IDAHO 90 USA 1 22.00 22.00
POTATO RED A BOX Box A USA 1 23.00 23.00 Cash Receipt:
CARROT LOOSE LOOSE USA 2 26.00 So, SOO) ||, Stainanesiee meister reese eres ee eee ee ee ee
ONION SPANISH SPI USA 1 16.00 16.00
ONION RED RD-J USA 1 13.00 13.00 Signature
SPROUT BEAN USA dL 7.50 7.50
Printed on Oct 12, 2020 *ekkk* Balance : 327,810.72

The perishable agricultural commoditie:
commodities act, 1930(7 U.S.C, 499(E)
products derived from these commodities and any receivables or proce

$ listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
ed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW

Document 10 _Fihste10/28)2G-2998 qe 30 ofaxt 347)438-1053

 

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice No. 325356
699 6GAve 22st
NY, NY 10010 Date 01/31/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
STAR RUBY Cc USA 1 29.00 29.00 POTATO MARBLE MIX USA 1 22.00 22.00
POMEGRANATES c USA 1 42.00 42.00 | SCALLION KING USA 1 24.00 24.00
KIWI LOOSE LLOO USA 1. 25.00 25.00 | SQUASH BUTTERNUT BUTIN USA 1 22.00 22.00
WATERMELON SEED USA 1 50.00 50.00
CANTALOUP c USA 1 11.00 11.00
HONEY DEW c USA 1 26.00 26.00
JUICE ORANGE 100 USA 4 22.00 88.00
STRAWBERRY xF USA 5 29.00 145.00
RASPBERRY A USA 3 18.00 54.00
BLUEBERRY A USA 2 18.00 36.00
BLACKBERRY A USA 3 13.00 39.00
AVOCADO HASS# RIPE MEX 2 30.00 60.00
PAPAYA BIG BOX RED MEX 1 35.00 35.00
MANGO MEXICAN c MEX a 9.00 63.00
TOMATO #1 5x6 USA 2 15.00 £30.00
TOMATO PLUM c MEX 1 14.00 14.00
TOMATO GRAPE R USA 3 10.00 30.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 2 15.00 30.00
FLOWER ORCHID 100 USA 1 23.00 23.00
BROCCOLI CROWN CROW USA 2 13.00 26.00
ASPARAGUS LG USA 1 27.00 27.00
SPINACH BABY BA/SP USA 4 6.50 26.00
GREEN LEAF GR USA 1 20.00 20.00
GREEN KALE KALE USA 2 28.00 56.00
ALFALFA CUP USA 1 12.00 12.00
BASIL ISRAEL B/IS ISR 1 13.00 13.00
BABY ARRUGULA B/AR USA 9 11.00 99.00
BEETS 25LB LBAG CAN 2 11..00 22.00
PEPPER GREEN GR USA 1 25.00 25.00
PEPPER RED RED USA 2 14.00 28.00
YELLOW PEPPER YELL USA 2 13.00 26.00
CUCUMBER CUM MEX 2 16.00 32.00
SQUASH GREEN GR USA 1 15.00 15.00
GARLIC JAR J10LB CHN 1 16.00 16.00
GINGER 10LB 10LB CHN 1 12.00 12.00
MUSHROOM WASH 10LB USA 2 17200 34.00 Total Boxes: 115.0
MUSH SPECIAL 10SP USA 2 7.508 35.00 Delivery $ : 149.50
PORTABELLA MUS M PO#2 USA 4 9.50 38.00
POTATO IDAHO 90 USA 1 22.00 22.00 Shipment : 2,111.50
CARROT LOOSE LOOSE USA 2 26.00 52:00 | sae See
ONION SPANISH SPI USA 1 16.00 16.00
ONION RED RD-J USA 1, 13,00 13.00 Cash Receipt:
PINE GOLDEN GOL USA 3 13.00 39.00 | sose=sse-ecr rere SESS eee
BANANA BNA ECU 2 16.50 33.00
MESCLUN SALAD MESC USA 12 7.00 84.00 Signature
EGG EX/LOOSE EXLOO USA 4 37.00 148.00

 

 

Printed on Oct 12, 2020

*¥keke¢%** Balance : 325,548.52

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment Is recieved,
K&S Case 1:20-cv-08786-GHW_ Document 10 Phen 1 7R7St28PR go 31 dis SA7ASS 105°

 

 

 

 

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice No. 325407
699 GAve 22st
NY, NY 10010 Date 02/01/2019
Item Type Origin QTY Price | Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00] PLANTAIN YELLOW ec ECU 1. 27.00 27.00
GRANNY SMITH 80 USA 1 41.00 41.00 | MESCLUN SALAD MESC USA 10 7.00 70.00
STAR RUBY Cc USA 1 33.00 33.00 | EGG EX/LOOSE EXLOO USA 5 37.00 185.00
SEEDLESS GREEN GR USA 1 38.00 38.00] CHEESE FETTA CH/FE USA 1 45.00 45.00
SEEDLESS RED RED USA 1 30.00 30.00
WATERMELON SEED USA 1 50.00 50.00
HONEY DEW c USA 1 27.00 27.00
JUICE ORANGE 100 USA 2 22.00 44.00
SUNKIST ORANGE 56 USA 1 33.00 33.00
STRAWBERRY xXF USA 5 39.00 195.00
RASPBERRY A USA 4 18.00 72.00
BLUEBERRY A USA 3 18.00 54.00
BLACKBERRY A USA 3 10.00 30,00
MANGO MEXICAN e MEX 6 9.00 54.00
TOMATO #1 5X6 USA 1 15.00 15.00
TOMATO PLUM Cc MEX 1 15.00 15.00
TOMATO GRAPE R USA 1 11.00 11.00
ROMAINE CA-A USA 2 14.00 28.00
CAULIFLOWER c USA 2 17.00 34.00
BROCCOLI CROWN CROW USA 3 12.00 36.00
ASPARAGUS LG USA 1 26.00 26.00
CELERY c USA 1 42.00 42.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN KALE KALE USA 3 26.00 78.00
FRENCH BEAN FREN USA 1 19.00 19.00
ENDIVES A USA 1 19.00 19.00
BRUSSEL SP LOOSE USA 1 34.00 34.00
BASIL ISRAEL B/IS ISR i 0.00 0.00
BABY ARRUGULA B/AR USA T Abed 77.00
CILANTRO c USA 1 18.00 18.00
BEETS 25LB LBAG CAN 1. 11.00 11.00
PEPPER GREEN GR USA 1 25.00 25.00
YELLOW PEPPER YELL USA 1 13.00 13.00
JALAPINO JALPN HOL 1 28.00 28.00
SQUASH GREEN GR USA 1 14.00 14.00 Credit : 1.30
SQUASH YELLOW YEL MEX 1 15.00 15.00
GARLIC JAR J/15L CHN 1 24.00 24.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Total Boxes: 110.0
MUSHROOM WASH 10LB USA 2 17.00 34.00 Delivery $ : 143.00
MUSH SPECIAL 10SP USA 2 17.50 35.00
PORTABELLA MUS M PO#2 USA 3 9.50 28.50 Shipment ~ 27139070
YAM #1 YAM USA 1 20.00 90.00) SSS See Se eee See ee
EGGPLANT Cc USA 1 17.00 17.00
POTATO IDAHO 90 USA 2 22.00 44.00 Cash Receipt:
ONION SPANISH SPI USA 2 16.00 39. 00)) =< SHS kee SS Se Se Siena ren
SPROUT BEAN USA aL; 7,50 7.50
PINE GOLDEN GOL USA 3 13.00 39.00 Signature
BANANA BNA ECU 2 16.50 33.00
Printed on Oct 12, 2020 kkee%% Balance : 327,660.02

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
